         Case 2:20-cv-01216-JB-GBW Document 17 Filed 02/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

MICHAEL HALL and JAMES HALL,

              Plaintiffs,

v.                                                                   No. CV 20-1216 JB/GBW

TOTAL INSURANCE BROKERS LLC,
and Jane Does 1-5,

              Defendants.
                                   ORDER OF DISMISSAL

         Defendant Total Insurance Brokers LLC (“TIB”) filed its Doc. 15 on 1/27/21, a Motion for
Judgment on the Pleadings or in the Alternative Motion for Stay. Plaintiffs filed their Doc. 16 on
2/8/21, an Unopposed Motion to Dismiss consenting to the relief sought by TIB’s Doc. 15. As
shown by the approvals of counsel for the parties appearing below, this Order is stipulated and
agreed to by the parties.   IT IS THEREFORE ORDERED that the above-entitled and numbered
cause is hereby DISMISSED. Dismissal as to TIB is with prejudice. Dismissal as to “Jane Does
1-5” is without prejudice. TIB and Plaintiffs will each bear their own fees and costs as to each
other.




                                                      _________________________________
                                                      UNITED STATES DISTRICT JUDGE



Submitted by:

/s/ Sid Childress
_____________________________
Sid Childress, Lawyer
1925 Aspen Dr. #600A
Santa Fe, NM 87505
(505) 433 - 9823
childresslaw@hotmail.com
Attorney for Plaintiffs
      Case 2:20-cv-01216-JB-GBW Document 17 Filed 02/11/21 Page 2 of 2




Approved by:

HOLLAND & HART LLP

       /s/ Larry J. Montaño
By: ___________________________________
       Larry J. Montaño
110 N. Guadalupe, Suite 1
Post Office Box 2208
Santa Fe, New Mexico 87505
TEL: (505) 988-4421
FAX: (505) 983-6043
lmontano@hollandhart.com

ATTORNEYS FOR DEFENDANT
TOTAL INSURANCE BROKERS LLC




                                    - 2 -
